Citation Nr: 1451188	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether the prior denial of a claim of entitlement to service connection for a cervical spine disability (previously characterized as a neck condition) should be reconsidered, and if so, whether the claim should be granted.

2.  Whether the prior denial of a claim of entitlement to service connection for a left shoulder disability (previously characterized as tendonitis of the left shoulder) should be reconsidered, or alternatively whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability, and if reconsideration or reopening is in order, whether the claim should be granted.  

3.  Whether the prior denial of a claim of entitlement to service connection for a right shoulder disability (previously characterized as tendonitis of the right shoulder) should be reconsidered, or alternatively whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disability, and if reconsideration or reopening is in order, whether the claim should be granted.  

4.  Whether a prior denial of a claim for service connection for depression and memory loss should be reconsidered, or alternatively whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for depression and memory loss, and if reconsideration or reopening is in order, whether the claim should be granted.

5.  Entitlement to service connection for psychiatric disability other than depression and memory loss.

6.  Whether the January 23, 2003, rating decision that denied entitlement to compensation under 38 U.S.C. § 1151 for back disability other than lumbosacral strain should be reversed or revised on the basis of clear and unmistakable error (CUE).  

7.  Entitlement to service connection for an ingrown toenail.

8.  Entitlement to service connection for a liver disability.

9.  Entitlement to service connection for diarrhea.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from August 1994 to May 1997.  Between those active service periods, the Veteran served in the Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Service connection for lumbosacral strain has been in effect since May 1997.  Therefore, lumbosacral strain has been excluded from the issue of whether there was CUE in a January 23, 2003, RO decision denying compensation under 38 U.S.C. § 1151 for back disability.  

The Board notes that the Veteran's psychiatric disorder was initially claimed as depression and memory loss and the RO has limited its consideration to depression and memory loss; however, in accordance, with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 and 9 (2009) the Board has broadened the issues on appeal to include service connection for psychiatric disability other than depression and memory loss.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in May 2014.  A transcript of the hearing is of record.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The shoulder and psychiatric issues are addressed in the REMAND that follows the below ORDER.




FINDINGS OF FACT

1.  At the May 2014 Board hearing, the Veteran stated that he desired to withdraw his appeals for service connection for an ingrown toenail, a liver disability, and diarrhea.

2.  A November 1997 RO decision denied service connection for a cervical spine disability; the subsequently received evidence includes pertinent service treatment records.  

3.  A cervical spine disability, diagnosed as arthritis, originated in active service.  

4.  In an unappealed rating decision dated in January 2003, the RO denied entitlement to compensation under 38 U.S.C. § 1151 for a back disability other than lumbosacral strain.  

5.  The Veteran alleges, in effect, that there is CUE in the January 2003 decision because the decision was based on an erroneous finding that a fall and injury of the Veteran's back in January 2001 did not result from the Veteran being provided VA medical or educational services.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals for entitlement service connection for an ingrown toenail, a liver disability, and diarrhea have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for reconsidering the prior denial of the claim of entitlement to service connection for cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A cervical spine disability, diagnosed as arthritis, was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2013).

4.  The Veteran has not alleged a valid claim of CUE in the January 2003 rating decision that denied entitlement to compensation under 38 U.S.C. § 1151 for a back disability other than lumbosacral strain.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

At the May 2014 Travel Board hearing, the Veteran stated that he desired to withdraw his appeals for entitlement to service connection for an ingrown toenail, a liver disability, and diarrhea.  These appeals are accordingly withdrawn.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to service connection for an ingrown toenail, a liver disability, and diarrhea, and these appeals must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has stated that CUE motions are not conventional appeals and are fundamentally different from any other kind of action in the VA adjudication process in that the alleged error must be based upon the evidentiary record as it existed at the time of the challenged decision.  Accordingly, the Court has held that the duty to notify and the duty to assist provisions of the VCAA are not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

Additionally, as explained below, the Board has determined that the criteria for reconsidering the prior denial of service connection for a cervical spine disability have been met and that the evidence currently of record is sufficient to substantiate the claim for service connection for a cervical spine disability.  Therefore, no further development is required before the Board decides these issues.

III.  Cervical Spine Disability

Reconsideration

A claim for service connection for a cervical spine disability (then characterized as a neck condition) was denied by the RO in a November 1997 decision.  That decision was based in part on the absence of a complaint, finding, or diagnosis of a neck condition within the service treatment records.  The Veteran did not appeal that decision.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2002). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1) .

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 38 C.F.R. § 3.156(c)(2).

In February 2007, service treatment records from the Veteran's first period of service (from August 1984 to June 1987) were obtained and added to the record.  Prior to that time only service treatment records from the Veteran's second period of service were of record.  

Included among the newly obtained service treatment records is a May 1987 X-ray report, which indicates that X-rays revealed minimal degenerative changes in the cervical spine with small anterior osteophytes.  This service treatment record showing evidence of degenerative arthritis of the cervical spine in service is certainly relevant to the claim.  At the time of the prior denial of the cervical spine claim in November 1997, there was no evidence directly supporting the presence of cervical spine arthritis in service.  The newly obtained May 1987 in-service X-ray report meets all the criteria for reconsidering the prior denial of the claim for service connection for cervical spine disability.  

Service Connection

A.  Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

B.  Factual Background and Analysis

As noted above, there is X-ray evidence of arthritis of the cervical spine in service.  The Veteran underwent a VA spine examination in June 1997.  He complained of some discomfort in the upper, middle, and lower spine, and radiating left arm pain.  The examiner's assessment was, "[s] pine pain involving the cervical, thoracic, lumbar level" and "[r]adiating left arm pain."

When seen by VA for treatment in August 2001, the Veteran complained of neck pain since lifting a window air conditioning unit four days earlier.  The treating clinician assessed a neck strain.  

At an August 2005 QTC examination, the Veteran complained of constant pain in the upper, middle, and lower back all day, every day.  The examiner did order X-rays, but did conduct a physical examination which revealed limitation of motion of the cervical spine with additional cervical limitation due to pain following repetitive use.  The examiner found arthritis of the spine (thus potentially including the cervical spine) 'unchanged from that established in VA records.'  The examiner based this on the physical examination without the benefit of X-rays.  

A prior QTC examination in May 2005 principally addressed low back disability as related to the Veteran's service-connected left knee disability.  However, that examiner also noted "moderate spondylitic changes at C4-5, C5-6, C6-7, with mild bilateral C5-6 neural foraminal narrowing."

In the Board's opinion, the evidence satisfactorily establishes that the degenerative arthritis of the Veteran's cervical spine originated in service.

IV.  Claim of CUE in RO's January 23, 2003, Denial of
Compensation under 38 U.S.C. § 1151

Legal Criteria

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...  If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity. Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that, "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim." Id. at 170 .  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234. 

The law in effect at the time of the January 2003 rating decision is discussed below.

In the absence of willful misconduct by a veteran, disability resulting from VA hospital care furnished the veteran will be compensated in the same manner as if service-connected if the disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care.  The proximate cause of the disability must be (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2002).  

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately prior to the beginning of medical or surgical treatment to the Veteran's condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court affirmed a Board decision denying §1151 benefits for a veteran who claimed that, while waiting for a VA examination, an unidentified patient in a motorized wheelchair struck him and knocked him to the ground.  The Court, in Sweitzer, held that §1151 contemplated recovery only for disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination.  Sweitzer, 5 Vet. App. at 505 (1993).  This position was reinforced by the VA General Counsel in VAOPGCPREC 7-97, determining that 38 U.S.C. § 1151 does not cover injuries which were merely incurred during or coincident with hospitalization but were not a result of the hospitalization.

Factual Background and Analysis

In the claim denied by the RO in the January 23, 2003, decision at issue, the Veteran claimed entitlement to compensation for a back injury resulting from a fall while he was under the care of VA on January 16, 2001.  

A March 2001 social worker's "Domiciliary/REACH Program Discharge Note" indicates that the Veteran successfully completed, "all components of the REACH program."  Treatment records from that interval reflect that the Domiciliary/REACH program supported the Veteran with housing as well as classes and other activities in support of substance abuse abstinence, and interventional work, in effect, toward positive behaviors, societal integration, and employment.  

The RO in the January 23, 2003, decision provided the following rationale for its denial of the Veteran's claim:

VA Medical Center Northampton/ VA Healthcare System Boston records from July 6, 1999 to December 19, 2002 showed on January 16, 2001 you stated you [fell] while on your way to the smoking shed.  An accident report was filed and you were seen by a nurse.  The remainder of the record was negative regarding this back injury.  The record showed you were living at the Domiciliary Unit.  

Compensation is payable for any disability which results from VA hospitalization medical or surgical treatment or vocational rehabilitation, or as the result of having submitted to a VA medical examination.  For medical services the evidence must show that fault on VA's part or an event not reasonably foreseeable proximately caused the Veteran's additional disability.  Merely showing that a veteran has an additional disability is not sufficient to establish causation.  Entitlement to compensation for back injury is denied because the evidence fails to establish that VA medical or educational services were the proximate cause of additional disability {38 38 C.F.R. [§§] 3.800 and 3.361}.

The record showed you claimed service connection for a back injury incurred January 16, 2001.  The record showed you were living in the VA Domiciliary Brockton and not hospitalized at the VA Medical Center.  Hospitalization for medical or surgical treatment under 38 U.S.C. §  1151 does not encompass time spent in a domiciliary.  A domiciliary provides a veteran with living quarters and is not normally intended for therapeutic or treatment purposes.  

The Veteran's representative has argued as a basis of CUE that the Veteran was provided a "sobriety and back-to-work program" at the time of his fall in January 2001, and that he was not then merely being provided domiciliary service, or merely a place to stay.  However, the characterization of the program was not the basis of the prior denial.  Rather, the RO found, in effect, that the Veteran fell while being domiciled at a VA domiciliary facility, and not as a proximate result of any medical or educational services.  

Thus, the claim of CUE turns on a finding of fact, specifically, whether the Veteran's asserted fall in January 2001 which was claimed to have resulted in back injury was a proximate result of medical or educational service provided by VA.  However, the scope of services provided to the Veteran that could be considered medical or educational, and whether the Veteran fell and injured his back on January 16, 2001, as a result of these services, are all questions of fact weighed by the adjudicator.  In essence, the Veteran and his representative allegation of CUE is based on their disagreement with how the facts were weighed or evaluated by the RO.  This is not a valid claim of CUE.  Therefore, his appeal will be dismissed. 


                                                   (CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to service connection for an ingrown toenail is dismissed.

The appeal for entitlement to service connection for a liver disability is dismissed.

The appeal for entitlement to service connection for diarrhea is dismissed.

The Board having determined that the criteria for reconsidering a prior denial of a claim for service connection for cervical spine disability have been met, the benefit sought on appeal is granted to this extent.

Entitlement to service connection for cervical spine disability, diagnosed as arthritis, is granted.  

As the Veteran has not raised a valid claim of CUE in the January 2003 rating decision denying entitlement to compensation under 38 U.S.C. § 1151 for a back disability other than lumbosacral strain, the appeal as to that claim is dismissed. 


REMAND

As an initial matter, the Board notes that VA treatment records and examination reports note that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Indeed, a review of the record reveals that a SSA letter indicating that the Veteran was awarded disability benefits from 1997 was associated with the claims file in January 1998.  The letter does not identify the bases of disability award.  It does not appear that VA ever sought the SSA disability determination itself or the records underlying the determination.  Since those records could be supportive of the Veteran's claims, further development to obtain the records is in order.

Additionally, careful review of the record reveals that indicated and likely relevant post-service VA examination and treatment records are absent from the record.  Specifically, a file entry indicates a July 9, 1997, VA "bones" examination, but the examination report is not contained in the record.  Also indicated are VA hospitalizations for mental health care and/or substance dependence/detoxification in December 2009, August 2010, January 2011, and March 2012.  These examination and hospitalization records must also be obtained in furtherance of the remanded claims.

Service treatment records include a March 1997 treatment record documenting a complaint of recurring left arm pain or neuropathy.  The Veteran contended at his hearing that his shoulder disabilities originated from the accident in service when he shattered his left knee.  

The prior RO denials of service connection for the Veteran's left and right shoulder disabilities were based in part on the absence of evidence of the claimed disabilities in VA examination and treatment records.  At an August 2002 QTC examination, the Veteran reported that he had intermittent pain in the right shoulder for the prior two years, assessed as tendonitis, which began when he lifted a window air conditioning unit.  

The request for reconsideration or request to reopen the left and right shoulder disability claims will have to be addressed based on additional evidence obtained including from SSA.  

As noted above, the Board has expanded the psychiatric issues on appeal to include the issue of entitlement to service connection for psychiatric disability other than depression and memory loss.  The Veteran must be provided appropriate notice in response to this issue and all other indicated development must be completed before the Board decides this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the claim for service connection for psychiatric disability, other than depression and memory loss.  This should include appropriate notice for a claim for service connection for PTSD.  

2.  Obtain any SSA decision(s) addressing disability benefits and records underlying the decision(s).  This should include repeated searches of CAVES for such records, or other reasonable potential locations, to obtain these records, until the records are obtained or until further searches would be futile.  
All attempts to obtain these records and all responses received should be documented in the record if the records are not obtained.  

3.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.  This should include records of a VA "bones" examination dated July 9, 1997, and records of VA hospitalizations for mental health care and/or substance dependence/detoxification in December 2009, August 2010, January 2011, and March 2012.  

4.  Undertake any other indicated development, to include affording the Veteran appropriate VA examinations if warranted.
 
5.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


